DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2020 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 1-2, 7, 9-10, 12-13, 18, 20-21, 23-24, 29, 31-32, 34-35, 40 and 42-43 are rejected under 35 U.S.C. 103 as being un-patentable over Cha et al Patent Application No. :( US 2020/0367193 A1) hereinafter referred as Cha, in view of Kazmi et al US Patent Application No.:( US 2017/0279487 A1) hereinafter referred as Kazmi.
For claim 1, Cha teaches a method for locating a user equipment (UE) performed by the UE, the method comprising: 
measuring Reference Signal Time Differences (RSTDs) at a first periodic interval for a plurality of base stations in a Radio Access Network (RAN) (paragraph [0224], lines 12-16); 
receiving location information from a network entity at a second periodic interval;
 obtaining Round Trip Time (RTT) measurements for the plurality of base stations at the second periodic interval, based on the location information received from the network entity (paragraph [0200], lines 12-16) and (paragraph [0202], lines 1-11); 
determining Real Time Differences (RTDs) at the second periodic interval for pairs of base stations in the plurality of base stations based on the measured RSTDs and the RTT measurements (paragraph [0245], lines 1-6); and 
determining a location of the UE at the first periodic interval using Observed Time Difference of Arrival (OTDOA) based on the RSTDs and most recent RTDs (paragraph [0240], lines 1-8). However, Cha disclose all the subject matter of the claimed invention with the exemption of the first periodic interval is shorter than the second periodic interval as recited in claim 1.
Kazmi from the same or analogous art teaches the first periodic interval is shorter than the second periodic interval (paragraph [0040], lines 1-13). Therefore, it would have been obvious  Kazmi into the method for obtaining positioning information in wireless communication system  of Cha.   
The first periodic interval is shorter than the second periodic interval can be modify/implemented by combining the first periodic interval is shorter than the second periodic interval with the device. This process is implemented as a hardware solution or as firmware solutions of Kazmi into the method for obtaining positioning information in wireless communication system of Cha. As disclosed in Kazmi, the motivation   for the combination would be to use the interval that is shorter than the periodic interval that will help the device to be connected faster.
For claim 2, Cha teaches all the subject matter of the claimed invention with the exemption of the transmitting uplink (UL) signals at the second periodic interval, wherein the UL signals enable UL Receive Time-Transmission Time (Rx-Tx) measurements by each of the plurality of base stations, wherein the location information is based on the UL Rx- Tx measurements; and performing downlink (DL) Rx-Tx measurements at the second periodic interval of downlink (DL) signals received from each of the plurality of base stations as recited in claim 2.
Kazmi from the same or analogous art teaches the  transmitting uplink (UL) signals at the second periodic interval, wherein the UL signals enable UL Receive Time-Transmission Time (Rx-Tx) measurements by each of the plurality of base stations, wherein the location information is based on the UL Rx- Tx measurements (paragraph [0054], lines 1-6); and performing downlink (DL) Rx-Tx measurements at the second periodic interval of downlink (DL) signals received from each of the plurality of base stations (paragraph [0055], lines 1-9). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the transmitting uplink (UL) signals at the second periodic interval, wherein the UL signals enable UL Receive Time-Transmission Time (Rx-Tx) measurements by each of the plurality of base stations, wherein the location information is based on the UL Rx- Tx measurements; and performing downlink (DL) Rx-Tx measurements at the second periodic interval of downlink (DL) signals received from each of the plurality of base stations as taught by Kazmi into the method for obtaining positioning information in wireless communication system  of Cha.   
The transmitting uplink (UL) signals at the second periodic interval, wherein the UL signals enable UL Receive Time-Transmission Time (Rx-Tx) measurements by each of the Kazmi into the method for obtaining positioning information in wireless communication system of Cha. As disclosed in Kazmi, the motivation   for the combination would be to use the interval that is shorter than the periodic interval that will help the device to be connected faster.
For claim 7, Cha teaches the method, further comprising: transmitting a request to the network entity to send the location information to the UE at the second periodic interval, wherein the location information is received in response to the request for the location information (paragraph [0202], lines 1-11) and (paragraph [0336], lines 1-8).  
For claim 9, Cha teaches the method, wherein the RAN is a Next Generation RAN (NG-RAN) supporting New Radio (NR) wireless access for the UE (paragraph [0050]-[0051], lines 1-4). 
For claim 10, Cha teaches the method, wherein the network entity is a serving NR Node B (gNB) for the UE, a Location Management Component, a Location Management Function, or a Secure User Plane Location (SUPL) Location Platform (paragraph [0216], lines 1-11).   
For claim 12, Cha teaches a user equipment (UE) capable of performing location determination of the UE, the UE comprising: 
a wireless transceiver configured to wirelessly communicate with base stations in a Radio Access Network (RAN);
 at least one memory; 
at least one processor coupled to the wireless transceiver and the at least one memory, wherein the at least one processor is configured to:
(paragraph [0224], lines 12-16); 
receive, via the wireless transceiver, location information from a network entity at a second periodic interval; 
obtain Round Trip Time (RTT) measurements for the plurality of base stations at the second periodic interval, based on the location information received from the network entity (paragraph [0200], lines 12-16) and (paragraph [0202], lines 1-11); 
 determine Real Time Differences (RTDs) at the second periodic interval for pairs of base stations in the plurality of base stations based on the measured RSTDs and the RTT measurements (paragraph [0245], lines 1-6); and
 determine a location of the UE at the first periodic interval using Observed Time Difference of Arrival (OTDOA) based on the RSTDs and most recent RTDs (paragraph [0240], lines 1-8). However, Cha disclose all the subject matter of the claimed invention with the exemption of the first periodic interval is shorter than the second periodic interval as recited in claim 12.
Kazmi from the same or analogous art teaches the first periodic interval is shorter than the second periodic interval (paragraph [0040], lines 1-13). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the first periodic interval is shorter than the second periodic interval as taught by Kazmi into the method for obtaining positioning information in wireless communication system  of Cha.   
The first periodic interval is shorter than the second periodic interval can be modify/implemented by combining the first periodic interval is shorter than the second periodic interval with the device. This process is implemented as a hardware solution or as firmware solutions of Kazmi into the method for obtaining positioning information in wireless communication system of Cha. As disclosed in Kazmi, the motivation   for the combination would be to use the interval that is shorter than the periodic interval that will help the device to be connected faster.
For claim 13, Cha teaches all the subject matter of the claimed invention with the exemption of the transmit, via the wireless transceiver, uplink (UL) signals at the second periodic interval, wherein the UL signals enable UL Receive Time-Transmission Time (Rx-13.
Kazmi from the same or analogous art teaches the  transmit, via the wireless transceiver, uplink (UL) signals at the second periodic interval, wherein the UL signals enable UL Receive Time-Transmission Time (Rx-Tx) Qualcomm Ref. No. 191406 -68- measurements by each of the plurality of base stations, wherein the location information is based on the UL Rx-Tx measurements (paragraph [0054], lines 1-6); and perform downlink (DL) Rx-Tx measurements at the second periodic interval of downlink (DL) signals received via the wireless transceiver from each of the plurality of base stations (paragraph [0055], lines 1-9). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the transmit, via the wireless transceiver, uplink (UL) signals at the second periodic interval, wherein the UL signals enable UL Receive Time-Transmission Time (Rx-Tx) Qualcomm Ref. No. 191406 -68- measurements by each of the plurality of base stations, wherein the location information is based on the UL Rx-Tx measurements; and perform downlink (DL) Rx-Tx measurements at the second periodic interval of downlink (DL) signals received via the wireless transceiver from each of the plurality of base stations as taught by Kazmi into the method for obtaining positioning information in wireless communication system  of Cha.   
The transmit, via the wireless transceiver, uplink (UL) signals at the second periodic interval, wherein the UL signals enable UL Receive Time-Transmission Time (Rx-Tx) Qualcomm Ref. No. 191406 -68- measurements by each of the plurality of base stations, wherein the location information is based on the UL Rx-Tx measurements; and perform downlink (DL) Rx-Tx measurements at the second periodic interval of downlink (DL) signals received via the wireless transceiver from each of the plurality of base stations can be modify/implemented by combining the transmit, via the wireless transceiver, uplink (UL) signals at the second periodic interval, wherein the UL signals enable UL Receive Time-Transmission Time (Rx-Tx) Qualcomm Ref. No. 191406 -68- measurements by each of the plurality of base stations, wherein the location information is based on the UL Rx-Tx measurements; and perform downlink (DL) Rx-Tx measurements at the second periodic interval of downlink (DL) signals received via the wireless transceiver from each of the plurality of base stations with the device. This process is implemented as a hardware solution or as firmware solutions of Kazmi into the method for obtaining positioning information in wireless communication system of Cha. Kazmi, the motivation   for the combination would be to use the interval that is shorter than the periodic interval that will help the device to be connected faster.
For claim 18, Cha teaches the UE, wherein the at least one processor is further configured to: transmit, via the wireless transceiver, a request to the network entity to send the location information to the UE at the second periodic interval, wherein the location information is received in response to the request for the location information (paragraph [0202], lines 1-11) and (paragraph [0336], lines 1-8).  
For claim 20, Cha teaches the UE, wherein the RAN is a Next Generation RAN (NG-RAN) supporting New Radio (NR) wireless access for the UE (paragraph [0050]-[0051], lines 1-4).
For claim 21, Cha teaches the UE, wherein the network entity is a serving NR Node B (gNB) for the UE, a Location Management Component, a Location Management Function, or a Secure User Plane Location (SUPL) Location Platform (paragraph [0216], lines 1-11).    
For claim 23, Cha teaches a user equipment (UE) capable of performing location determination of the UE, the UE comprising:
 means for measuring Reference Signal Time Differences (RSTDs) at a first periodic interval for a plurality of base stations in a Radio Access Network (RAN) (paragraph [0224], lines 12-16); 
means for receiving location information from a network entity at a second periodic interval; 
means for obtaining Round Trip Time (RTT) measurements for the plurality of base stations at the second periodic interval, based on the location information received from the network entity (paragraph [0200], lines 12-16) and (paragraph [0202], lines 1-11); 
Qualcomm Ref. No. 191406 -70-means for determining Real Time Differences (RTDs) at the second periodic interval for pairs of base stations in the plurality of base stations based on the measured RSTDs and the RTT measurements (paragraph [0245], lines 1-6); and
 means for determining a location of the UE at the first periodic interval using Observed Time Difference of Arrival (OTDOA) based on the RSTDs and most recent RTDs (paragraph [0240], lines 1-8).  However, Cha disclose all the subject matter of the claimed invention with the exemption of the first periodic interval is shorter than the second periodic interval as recited in claim 23.
Kazmi from the same or analogous art teaches the first periodic interval is shorter than the second periodic interval (paragraph [0040], lines 1-13). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the first periodic interval is shorter than the second periodic interval as taught by Kazmi into the method for obtaining positioning information in wireless communication system  of Cha.   
The first periodic interval is shorter than the second periodic interval can be modify/implemented by combining the first periodic interval is shorter than the second periodic interval with the device. This process is implemented as a hardware solution or as firmware solutions of Kazmi into the method for obtaining positioning information in wireless communication system  of Cha. As disclosed in Kazmi, the motivation   for the combination would be to use the interval that is shorter than the periodic interval that will help the device to be connected faster.
For claim 24, Cha teaches all the subject matter of the claimed invention with the exemption of the means for transmitting uplink (UL) signals at the second periodic interval, wherein the UL signals enable UL Receive Time-Transmission Time (Rx-Tx) measurements by each of the plurality of base stations, wherein the location information is based on the UL Rx-Tx measurements; and means for performing downlink (DL) Rx-Tx measurements at the second periodic interval of downlink (DL) signals received from each of the plurality of base stations as recited in claim 24.
Kazmi from the same or analogous art teaches the  means for transmitting uplink (UL) signals at the second periodic interval, wherein the UL signals enable UL Receive Time-Transmission Time (Rx-Tx) measurements by each of the plurality of base stations, wherein the location information is based on the UL Rx-Tx measurements (paragraph [0054], lines 1-6); and means for performing downlink (DL) Rx-Tx measurements at the second periodic interval of downlink (DL) signals received from each of the plurality of base stations (paragraph [0055], lines 1-9). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the means for transmitting uplink (UL) signals at the second periodic interval, wherein the UL signals enable UL Receive Time-Transmission Time (Rx-Tx) measurements by each of the plurality of base stations, wherein the location information is based on the UL Rx-Tx measurements; and means for performing downlink (DL) Rx-Tx measurements at the second periodic interval of downlink (DL) signals received from each of the plurality of base stations as  Kazmi into the method for obtaining positioning information in wireless communication system  of Cha.   
The means for transmitting uplink (UL) signals at the second periodic interval, wherein the UL signals enable UL Receive Time-Transmission Time (Rx-Tx) measurements by each of the plurality of base stations, wherein the location information is based on the UL Rx-Tx measurements; and means for performing downlink (DL) Rx-Tx measurements at the second periodic interval of downlink (DL) signals received from each of the plurality of base stations can be modify/implemented by combining the means for transmitting uplink (UL) signals at the second periodic interval, wherein the UL signals enable UL Receive Time-Transmission Time (Rx-Tx) measurements by each of the plurality of base stations, wherein the location information is based on the UL Rx-Tx measurements; and means for performing downlink (DL) Rx-Tx measurements at the second periodic interval of downlink (DL) signals received from each of the plurality of base stations with the device. This process is implemented as a hardware solution or as firmware solutions of Kazmi into the method for obtaining positioning information in wireless communication system of Cha. As disclosed in Kazmi, the motivation   for the combination would be to use the interval that is shorter than the periodic interval that will help the device to be connected faster.
For claim 29, Cha teaches the UE,  further comprising: means for transmitting a request to the network entity to send the location information to the UE at the second periodic interval, wherein the location information is received in response to the request for the location information (paragraph [0202], lines 1-11) and (paragraph [0336], lines 1-8).  
For claim 31, Cha teaches the UE, wherein the RAN is a Next Generation RAN (NG-RAN) supporting New Radio (NR) wireless access for the UE (paragraph [0050]-[0051], lines 1-4).  
For claim 32, Cha teaches the UE, wherein the network entity is a serving NR Node B (gNB) for the UE, a Location Management Component, a Location Management Function, or a Secure User Plane Location (SUPL) Location Platform (paragraph [0216], lines 1-11).   
For claim 34, Cha teaches a non-transitory storage medium including program code stored thereon, the program code is operable to cause at least one processor in a user equipment (UE) to perform location determination for the UE, comprising
(paragraph [0224], lines 12-16); 
program code to receive location information from a network entity at a second periodic interval;
program code to obtain Round Trip Time (RTT) measurements for the plurality of base stations at the second periodic interval, based on the location information received from the network entity (paragraph [0200], lines 12-16) and (paragraph [0202], lines 1-11); 
 program code to determine Real Time Differences (RTDs) at the second periodic interval for pairs of base stations in the plurality of base stations based on the measured RSTDs and the RTT measurements (paragraph [0245], lines 1-6); and 
program code to determine a location of the UE at the first periodic interval using Observed Time Difference of Arrival (OTDOA) based on the RSTDs and most recent RTDs (paragraph [0240], lines 1-8).  However, Cha disclose all the subject matter of the claimed invention with the exemption of the first periodic interval is shorter than the second periodic interval as recited in claim 34.
Kazmi from the same or analogous art teaches the first periodic interval is shorter than the second periodic interval (paragraph [0040], lines 1-13). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the first periodic interval is shorter than the second periodic interval as taught by Kazmi into the method for obtaining positioning information in wireless communication system  of Cha.   
The first periodic interval is shorter than the second periodic interval can be modify/implemented by combining the first periodic interval is shorter than the second periodic interval with the device. This process is implemented as a hardware solution or as firmware solutions of Kazmi into the method for obtaining positioning information in wireless communication system of Cha. As disclosed in Kazmi, the motivation   for the combination would be to use the interval that is shorter than the periodic interval that will help the device to be connected faster.
For claim 35, Cha teaches all the subject matter of the claimed invention with the exemption of the program code to transmit uplink (UL) signals at the second periodic interval, wherein the UL signals enable UL Receive Time-Transmission Time (Rx-Tx) measurements by 35.
Kazmi from the same or analogous art teaches the  program code to transmit uplink (UL) signals at the second periodic interval, wherein the UL signals enable UL Receive Time-Transmission Time (Rx-Tx) measurements by each of the plurality of base stations, wherein the location information is based on the UL Rx-Tx measurements (paragraph [0054], lines 1-6); and program code to perform downlink (DL) Rx-Tx measurements at the second periodic interval of downlink (DL) signals received from each of the plurality of base stations (paragraph [0055], lines 1-9). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the program code to transmit uplink (UL) signals at the second periodic interval, wherein the UL signals enable UL Receive Time-Transmission Time (Rx-Tx) measurements by each of the plurality of base stations, wherein the location information is based on the UL Rx-Tx measurements; and program code to perform downlink (DL) Rx-Tx measurements at the second periodic interval of downlink (DL) signals received from each of the plurality of base stations as taught by Kazmi into the method for obtaining positioning information in wireless communication system  of Cha.   
The program code to transmit uplink (UL) signals at the second periodic interval, wherein the UL signals enable UL Receive Time-Transmission Time (Rx-Tx) measurements by each of the plurality of base stations, wherein the location information is based on the UL Rx-Tx measurements; and program code to perform downlink (DL) Rx-Tx measurements at the second periodic interval of downlink (DL) signals received from each of the plurality of base stations can be modify/implemented by combining the program code to transmit uplink (UL) signals at the second periodic interval, wherein the UL signals enable UL Receive Time-Transmission Time (Rx-Tx) measurements by each of the plurality of base stations, wherein the location information is based on the UL Rx-Tx measurements; and program code to perform downlink (DL) Rx-Tx measurements at the second periodic interval of downlink (DL) signals received from each of the plurality of base stations with the device. This process is implemented as a hardware solution or as firmware solutions of Kazmi into the method for obtaining positioning information in wireless communication system of Cha. As disclosed in Kazmi, the motivation   for the combination would 
For claim 40, Cha teaches the non-transitory storage medium, further comprising: program code to transmit a request to the network entity to send the location information to the UE at the second periodic interval, wherein the location information is received in response to the request for the location information (paragraph [0202], lines 1-11) and (paragraph [0336], lines 1-8).
For claim 42, Cha teaches the non-transitory storage medium,  wherein the RAN is a Next Generation RAN (NG-RAN) supporting New Radio (NR) wireless access for the UE (paragraph [0050]-[0051], lines 1-4).
For claim 43, Cha teaches the non-transitory storage medium, wherein the network entity is a serving NR Node B (gNB) for the UE, a Location Management Component, a Location Management Function, or a Secure User Plane Location (SUPL) Location Platform (paragraph [0216], lines 1-11).  
Allowable Subject Matter
Claims 3-6, 8, 11, 14-17, 19, 22, 25-28, 30, 33, 36-39, 41, 44 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:
US-20180299561-A1
Jau; Pei-Hung
US-20120129550-A1
Hannan; Ariful
US-20120009939-A1
Islam; Tariqul
US-20130252629-A1
Wigren; Torbjorn
US-20120163222-A1
Islam; Tariqul
US-20120127890-A1
Islam; Tariqul
US-20120009950-A1
Islam; Tariqul
US-20120009949-A1
Islam; Tariqul
US-20110077030-A1
Wigren; Torbjorn
US-20100323723-A1
Gerstenberger; Dirk
US-20040259565-A1
Lucidarme, Thierry
US-20030091009-A1
Halivaara, Ismo
US-20130109405-A1
Siomina; Iana

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	


/JOSEPH AREVALO/Primary Examiner, Art Unit 2642